Appeal from an order of the Family Court, Monroe County (Marilyn L. O’Connor, J.), entered June 20, 2005 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that the children are neglected children and placed respondent under the supervision of petitioner for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, EJ., Smith, Fahey, Peradotto and Pine, JJ.